jfourtt) Court of Appeals;
                                  ^an Antonio, tlexas

                                         October 9, 2013

                                     No. 04-13-00650-CR

                                         John CANALES,
                                           Appellant

                                               V,



                                    The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR8914
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                            ORDER


        In accordance with this court's opinion ofthis date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

        It is so ORDERED on October 9,2013.




                                                Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court                of October, 2013.


                                                Kfith E. Horfle, Clerk